                Case 1:18-cv-06467-JGK-DCF Document 71 Filed 05/27/20 Page 1 of 1




JAMES E. JOHNSON
Corporation Counsel
                                                  THE CITY OF NEW YORK                                          KAREN B. SELVIN
                                                                                                               Phone: (212) 356-2208
                                                 LAW DEPARTMENT                                                  Fax: (212) 356-2019
                                                                                                                kselvin@law.nyc.gov
                                                      100 CHURCH STREET
                                                      NEW YORK, NY 10007

                                                                             May 27, 2020

        VIA ECF
        Hon. Debra C. Freeman
        United States District Court
        Southern District of New York
        Daniel Patrick Moynihan U.S. Courthouse
        500 Pearl Street
        New York, NY 10007

                         Re: Stanley Karol v. City of New York, et al., 18 CV 6467 (JGK) (DCF)

        Your Honor:

                        On behalf of Plaintiff Stanley Karol and Defendant Eduardo Cautela in the above-
        entitled action, we submit this joint letter, pursuant to Section I(B) of Your Honor’s Individual
        Practices, to request that the Court hold the current fact discovery deadline of May 29, 2020, as
        well as all interim deadlines, in abeyance for 30 days. 1 The parties are currently engaged in
        productive settlement discussions that may resolve this lawsuit without the need for further
        discovery. We agree to jointly update the Court within 30 days’ time as to the status of those
        discussions. Thank you for your attention to this matter.

                                                                             Respectfully submitted,

                                                                              /s/ Karen B. Selvin
                                                                             Karen B. Selvin
                                                                             Counsel for Defendant

                                                                              /s/ Debra Greenberger
                                                                             Debra Greenberger
                                                                             Counsel for Plaintiff

        cc:      Counsel of Record (via ECF)


        1
          This is a second request for an extension of the discovery deadline. On January 31, 2020, Judge Koeltl extended
        the fact discovery deadline from March 31, 2020 to May 29, 2020 (Dkt. No. 57). Subject to the Court’s January 31,
        2020 Order, the parties agreed to extend all interim discovery deadlines to May 29, 2020.
